ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s after-final amendment and response received on 9/16/21 has been entered. Claims 1-22, and 27-32 are pending and under examination in the instant application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112


The rejection of claims 1-22 and 27-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness  is withdrawn in view of applicant’s amendments to the claims, and arguments. Applicant’s argument and supporting evidence in the form of six dictionary definitions of the word “majority” reasonably establish that the skilled artisan would understand the plain meaning of “majority” to be “more than half” of a number or amount. 

Claim Rejections - 35 USC § 102


The rejection of claims 1-4 and 21-22, and 27-32 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/051247 (April 9, 2015), hereafter referred to as Webb et al., is withdrawn in view of applicant’s amendments to the claims and arguments. See the Reasons for Allowance below for more detail. 

The rejection of claims 1, 3-6, 8, 10-19, 21-22, and 27-32 under 35 U.S.C. 102 (a)(1) as being anticipated by Heczey et al. (2014) Blood, Vol. 124(18), 2824-2833, is withdrawn in view of applicant’s submission of a Declaration under 37 CFR 1.131 on 9/16/21 which states that Heczey et al. is applicant’s own work and that the additional authors listed in the Heczey publication did not participate in the conception of the invention and worked under the direction of the instant inventors. In view of applicant’s Declaration, Heczey et al. is disqualified as prior art under the 102(b)(1)(A) exception to U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 103

The rejection of claims 5-20 under 35 U.S.C. 103 as being unpatentable over Webb et al., in view of U.S. Patent Application Publication 2017/0183407 (2017), hereafter referred to as Cooper et al., with an effective filing date of 2/14/14, and U.S. Patent Application Publication 2014/0322216 (2014), hereafter referred to as Kaplan et al., is withdrawn in view of applicant’s amendments to the claims and arguments. See the reasons for allowance below for additional details. 

Double Patenting

The provisional rejection of claims 1-22 and 27-32 on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-7, 10-20, 23-26, and 30-42 currently pending in copending Application No. 15/135,453, hereafter referred to as the ‘453 application, is withdrawn as the instant claims are otherwise allowable and the claims in the copending application 15/135,453 have not been allowed. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Curtis Altmann on 9/20/21.

The application has been amended as follows: 

1. In claim 6, lines 1-2, the phrase “ the tumor-associated antigens are” has been replaced by the phrase   - - said at least one tumor-associated antigen is - -. 

2. In claim 7, line 1, the word  - - said  - - has been inserted after the word “wherein”. 

3. In claim 8, line 1, the word  - - said  - - has been inserted after the word “wherein”. 

4. In claim 9, line 1, the word  - - said  - - has been inserted after the word “wherein”. 

Following entry of this examiner’s amendment, claims 1-22, and 27-32 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be WO 2015/051247 (April 9, 2015), referred to as Webb et al. While Webb et al. clearly teaches that CD62L is present on at least 20% of isolated CD4+ human Type I CD1d V24+ NKT cells (Webb et al., page 13, Table I), Webb et al. does not specifically teach to enrich this subpopulation to arrive at a cell composition where the “majority”, whose plain meaning has been established as more than half, of NKT cells in the composition are CD62L Type I NKT cells. Webb et al. does not specifically teach to isolate NKT cells based on CD62L+ expression, i.e. through antibody selection via MACS or FACS, and although Webb et al. does teach a specific method of stimulating and expanding a population of human Type I NKT cells similar to that disclosed in applicant’s specification,  comprising isolation of NKT cells from human PBMC, stimulation with alphaGalCer and expansion in culture with IL-2 for at least 14-28 days (Webb et al., pages 19-20), Webb et al. does not teach the effects of this stimulation and culture on CD62L expression in type I NKT cells. It is further noted that expansion of CD62L positive Type I NKT cells under similar culture conditions utilizing stimulation with alphaGalCer and expansion in culture with IL-2 as exemplified by applicants in their working examples did not consistently result in a population of NKT cells where the majority of the NKT cells are CD62L positive- see Figure 10, where of the three donors tested, only 2 produced greater than 50% CD62L positive NKT cells following in vitro stimulation with alphaGalCer pulsed APCs and IL-2. Thus, the evidence of result does not support that expansion of human NKT cells using stimulation with alphaGalCer and expansion in culture with IL-2 inherently produces an expanded NKT cell population where more than half of the NKT cells in the population are CD62L positive. It is further noted that the prior art of record as a whole does not teach or provide sufficient motivation to isolate a population of CD62L type I human NKT cells using sorting or selection based on CD62L expression, or to genetically modify this particular NKT cell subset with a CAR for therapeutic use.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633